Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barron ( 20120288588) in view of Kindelspire ( 2018/0199591)
For claim 1, Barron discloses a food composition comprising starch, at least 40% hemp protein and non-hemp protein.  In one suitable formulation, the composition comprises cereal having brown rice isolate in an amount of 1-12g/50g serving, yellow pea protein isolate of 3-15g/50s and hemp protein isolate in amount 3-15g/50g.  This gives a combination of 84% protein. For claim 2, the food composition in Barron comprises the same protein, thus, it is obviously inherent that the density is reduce.  Example 1 shows formulation of 23 gram brown rice flour, 2 g rice protein isolate, 8 g yellow protein isolate, 8 g 
	For claim 14, Barron discloses a method of preparing an expanded food composition.  The method comprises the steps of preparing a dough comprising starch, at least 40% of hemp and non-hemps protein and extruding the dough to form an expanded food composition.  For claim 15, Barron discloses drying the expanded composition.  For claims 18-19, Barron discloses the fat is reduced to less below 1% in the hemp protein and the concentration of protein ranges from about 50-90% or greater.  Barron does not disclose that the protein contain water and it is a powder; thus, it is obvious the water is within the range claimed.  For claim 20, Barron discloses the non-hemp protein includes pea protein, rice protein.
	( see paragraphs 0009-0010,0043-0066,0079,0087,0089,0092,0093)
	Barron does not specifically disclose less than 10% total fat as in claims 1,14,3, the exact percent of starch as in claim 3,the water content as in claims 10, 16 and the density as in claims 11-12,17.
	Kindelspire discloses expanded food products containing starch, zein protein and non-zein protein and method of making the products.  Kindelspire discloses the bulk density of a food product can vary as desired depending on the type of food product and the desired crunchiness and crispiness of the finished food.  The bulk density is generally below .25 or below .2, eg below .18 etc.. grams/ml.  The expanded food is made from dough comprising from 40-70 starch.  Fat may be added in any useful 
	Both Barron and Kindelspire are directed to expanded food products comprising starch and combination of different protein.  It would have been obvious to one skilled in the art to follow the guideline of Kindelspire for the percent of total fat to obtain an optimum product as taught in Kindelspire.  The amount of starch can vary as shown in Kindelspire.  It would have been obvious to vary the amount of starch depending on the texture and taste wanted.  It would have been obvious to one skilled in the art to follow the guideline of Kindelspire on the density and adjust depending on the degree  crunchiness and crispiness desired.  It would have been obvious to dry the product to the water content disclosed in Kindelspire to obtain a shelf stable product with desired textural feel.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oladiwura discloses dough composition suitable for ketogenic diet comprising combination of different protein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
December 4, 2021
/LIEN T TRAN/Primary Examiner, Art Unit 1793